DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Amendment
Applicant has amended claims 1, 4-6, 8, 10, 14, 16 and 18; and canceled claims 3, 7, 12 and 15 in the amendment filed on 10/18/2021. Claims 1, 2, 4-6, 8-11, 13, 14 and 16-18 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 10/18/2021 with respect to the claims 1, 2, 4-6, 8-11, 13, 14 and 16-18 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-6, 8-11, 13, 14 and 16-18 are allowed. (Renumber as 1-14).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After consideration of the prior arts of record and conducting new searches in EAST, Google, IEEE and ACM Digital Library, it appears that the prior arts of record such as Miller et al. (US No. 2014/0149403 A1) and Haveliwala et al. (US No. 2005/0222989 A1) do not disclose, teach or fairly suggest the limitations of (in combination withal other features in the claim):
	“building candidate content for the user input data based on the search results and the correlation degrees, comprising: selecting a predetermined number of search results from the search results according to the correlation degrees between the search results and the user input data: determining correlation degrees between paragraphs in the predetermined number of search results selected and the user input data; and generating the candidate content for the user input data based on at least one paragraph selected from the paragraphs according to the correlation degrees between the paragraphs in the predetermined number of search results selected and the user input data; and
	determining the response for the user input data from segments of the candidate content based on probabilities of the user input data in the segments, comprising: selecting a segment in a descending order of possibilities, and determining the response for the user input data based on the segment selected”, as recited in the independent claims 1, 10 and 18.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/10/2021